DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2021 has been entered.
Claims 1-3, 5-17, 19, and 20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 and 5-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, Claim 1 is rejected since it is not clear what is meant by the language “to consider” recited in line 4.  Perhaps this language should be changed to “to prioritize.”
Additionally, it is not clear what is meant by the language “would prefer not to encounter” recited in Claim 14, lines 15-16.  Perhaps this language should be changed to “does not prioritize.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mundinger et al. (U.S. Pat. No. 9,261,374, hereinafter “Mundinger”).   
Specifically, regarding Claim 19, Mundinger discloses a computer-implemented method comprising: determining a route context relating to a type of journey and associated with a received destination (col. 3, line 66 - col. 4, lines 3 and 17-21), based on a characteristic of the destination (selection criteria) that has a predefined correlation to at least one of a plurality of types of journeys (col. 3, line 66 - col. 4, line 3), retrieving user-defined attributes defining preferences for user route selection saved in association with the context (e.g., Price or Duration, FIG. 4; col. 6, ll. 62-65), presenting a selectable, predefined list of a plurality of routes, chosen from a plurality of routes based on the presented routes having attribute values demonstrating the closest correlation to the preferences (col. 8, line 59-61, col. 10, II. 64-65; FIGS. 3-4), and using a selected route for navigation to the destination (col. 5, II. 40-41).
Regarding Claim 20, Mundinger discloses sorting the list of routes based on an individual route's attribute values corresponding to a highest weighted of the user-defined attributes (e.g., Price or Duration; FIG. 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833